Title: To Benjamin Franklin from Jane Mecom, 17 June 1782
From: Mecom, Jane
To: Franklin, Benjamin


My Ever Dear Brotherwarwick 17 June—1782
I wrot to you in october or Novr. Last from Boston to thank you for the grat present I then recd. throw the hands of young cousen Jonathan Williams, with wich I had no Leter from my Dear Brother nor have I recved any of a Later Date than two years ago Last march, since my Return home my time & atention has been fill’d with sickness & Deaths in the Famely in perticular that of my Dear Grandaughter Jenny who Died of a consumption has left three sweat babes won about too months old, a sorrofull Husband & a Distres’d Grand mother I Injoy’d sweat Peace in her Pleasant conversation & grat comfort in her Dutifull & tender atention was Pleased with the hopes of the continuance of it the Remainder of my Life but those comforts are Vanish’d & a care Devovled [devolved] on me that I find my self unequel to that of the children the youngist is at nurs but the other too Require some person more lively & Paitient to watch over them continuealy, my Dear child urged me Earnestly not to Leave them as long as I Live & tho I made her no promis I find the Request to be very Powerfull her Husband is Desierous I should continue with Him & treats me very Respectfully that I have no thoughts of Removeing at Present but circumstances may alter in Time I can’t Expect it to be other ways as he is a young man but my stay in the world may be much shorter, & Life becomes Less Desierable Exept I could find a capasety to be more Usefull which growing Infermities & low spirits Prevent, my Friend Greene Tould me she wrot you soon affter my child Died & I dont doubt she was more Perticular than I can be at Presant for my litle wons are Interupting me Every miniut & it is so hot I am not willing to trust them out of my sight, should not have wrot in such a hurry but at the Request of Gover’r Green in behalf of some Friend who is Prisener in England whome you may do more towards Inlarging than any won Els they call for the Leter & I can add no more but that I wish for the comfort of a leter from you & am under all circumstances your affectionat sister
Jane Mecom

I began this at the Govr’rs but was fetchd home to the funeral of my Gransons Brothers wife who died in the same house with us.
I Inclose the memerandom about the man

 
Addressed: Doctr. Franklin / at Paris / In France.
